                         Case 18-18966          Doc 51      Filed 01/13/20      Page 1 of 1

                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF MARYLAND
                                        at Greenbelt
                                 In re:    Case No.: 18−18966 − LSS         Chapter: 13

SHARON EVERETT
Debtor

                          NOTICE TO INDIVIDUAL WHOSE ATTORNEY
                           IS NO LONGER INVOLVED IN THIS CASE



PLEASE TAKE NOTICE:

Counsel Arlene Adasa Smith−Scott for party SHARON EVERETT in the above−captioned case is no longer
involved in this case because the attorney is suspended or disbarred from the practice of law in this Court.

You are hereby notified that unless new counsel enters an appearance on your behalf within fourteen (14) days from
the date of this Notice, all proceedings before this Court in which you are a party shall be treated as being conducted
by you on your own behalf, without counsel, until and unless the appearance of new counsel is entered. During such
time that you are self−represented, you must sign personally all papers presented to the Clerk for filing, and all papers
must also bear your printed name, address, and telephone number. You also shall file with the Clerk a statement of
your telephone number and the address where notices can be served upon you, unless you are the Debtor and your
address remains the same as shown on the petition.

Pursuant to Local Bankruptcy Rule 9010−1(b), if you are a self−represented individual, you are responsible for
performing all duties imposed on counsel by the Bankruptcy Code, the Federal Bankruptcy Rules, the Local
Bankruptcy Rules, and applicable federal or state law. The Code and Rules may be available at public libraries. The
Local Bankruptcy Rules are available on the Court's website at www.mdb.uscourts.gov.




Dated: 1/13/20
                                                            Mark A. Neal, Clerk of Court
                                                            by Deputy Clerk, Todd Sukeena
                                                            Team Phone: 410−962−0794




Form ntcastin
